                IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF PUERTO RICO


IN RE:                                                        Case No.:19-04434-ESL

WANDA EVELYN VAZQUEZ MEJIAS                                    Chapter 7

      Debtor.
______________________________________/

         TRUSTEE’S MOTION FOR EXTENSION OF TIME TO
 OBJECT TO DEBTOR’S DISCHARGE UNDER SECTION 727 AND/OR FOR
   DISMISSAL OR CONVERSION FOR ABUSE UNDER SECTION 707(b)


TO THE HONORABLE COURT:

       The TRUSTEE, NOREEN WISCOVITCH RENTAS, moves the Court for

an Order extending the time to object to Debtor(s) discharge and/or for dismissal or

conversion, on behalf of the Bankruptcy Estate and the United States Trustee Office pursuant

to Federal Rules of Bankruptcy Procedure 2002 and 4004 and in compliance with Section 11

U.S.C. 707(b) and §727 of the Bankruptcy Code and, in support, states:

             1. The Debtor filed a voluntary Bankruptcy Petition under the Chapter 7 of

                 the Bankruptcy Code on August 4, 2019. The appearing trustee was

                 appointed as such by this Honorable Court on August 5, 2019.

             2. The initial 341 meeting of creditor was set for August 29, 2019, at 2:30pm,

                 and has been continued as follows: September 19, 2019, at 1:30pm; October

                 3, 2019, at 11:30am and October 31, 2019, at 1:30pm. The Trustee is still

                 investigating Debtor’s financial affairs.

             3. The last day to object to the Debtors discharge is October 28, 2019. The

                 Trustee seeks a 90-day extension of time to object to Debtors’ Discharge



                                               1
                 and, on behalf of the United States Trustee Office, to move for a dismissal

                 or conversion under 707(b); to and including, January 27, 2020.

       WHEREFORE, Noreen Wiscovitch-Rentas, Chapter 7 Trustee, respectfully requests

the Court to enter an Order extending the time for the Bankruptcy Trustee and the Office of

the United States Trustee to object to the Debtor’s discharge and/or for the dismissal or

conversion under Section 707(b); to and including, January 27, 2020, and for any further relief

this Court deems just and proper under the circumstances of this case.

      I HEREBY CERTIFY that a true and correct copy of the foregoing has been mailed

by U.S. First class mail this 24th day of October 2019, to Debtor WANDA EVELYN

VAZQUEZ MEJIAS, at 635 CALLE ASTORET, URB VENUS GARDERNS, SAN JUAN,

PR 00926      and to her counsel at her email of record, LYSSETTE A MORALES VIDAL,

Esq. at lamoraleslawoffice@gmail.com.



                                               /s Noreen Wiscovitch-Rentas
                                               NOREEN WISCOVITCH RENTAS
                                               CHAPTER 7 TRUSTEE
                                               PMB 136
                                               400 Kalaf Street
                                               San Juan, Puerto Rico 00918
                                               Tel. (787) 946-0132
                                               E-mail: noreen@nwr-law.com




                                              2
